Case: 3:20-cv-00077-GFVT-EBA Doc#:1-1 Filed: 12/17/20 Page: 1 of 4 - Page ID#: 29

EXHIBIT
A
Case: 3:20-cv-00077-GFVT-EBA Doc#:1-1 Filed: 12/17/20 Page: 2 of 4 - Page ID#: 30

REPRESENTATION GCF PRINTED DOCUMENT

KLEE FOR RETURN SERVICE ONLY
a a “ PLEASE DO NOT SEND oO S ADDRESS é
tiga me BGG Escrow Account Disclosure Statement

DALLAS, TX 75261-9063

FREEDOM MORTGAGE Account Information

 

Loan Number:
Property Address:

7-BOT-36396-001 §462-002-010-000-000-000

CHARLES L. GALLAGHER Statement Date: 01/23/2020
Current Payment Amount: $896.08

New Payment Amount: $931.73

New Payment Effective Date: 03/01/2020

 

You are receiving this statement because you have an escrow account with us. We have safeguards in place to ensure there is
enough money in your account to caver your homeowners insurance, real estate taxes and mortgage insurance, if applicable,
However, changes in your laxes and insurance could result in a shortage or surplus in your escrow account

Based on our most recent analysis, you have a shortage of $439.46 in your escrow account. This shortage likely was caused by
changes in your taxes and/or insurance. A shortage may also result if full monthly escrow payments hawe not been made to your
account. To see these changes, refer to Part 2. You may choose to pay your escrow shorlage up front; otherwise, we will spread
the shortage amount over fulure monthly escrow payments.

 

 

Projected Minimum Balance $185.50
- Required Minimum Balance $624.96
Shortage Amount $439.46

 

 

 

The required minimum balance is also known as the escrow cushion. The required minimum balance or escrow cushion is the amount
that you are required to pay into your escrow account to cover unanticipated disbursements for escrow items or for disbursements that
have lo be made before the monthly escrow payments are available in your escrow account.

Part 1 provides your current and the new escrow payment amounts, Parl 2 shows whal has already happened in your account while
Part 3 shows what we anlicipale happening in your account over the next 12 months. As tax and insurance amounts may be subject
to change each year, the amounts in Part 3 are only estimates.

To correct your shortage, we've outlined two different payment options for you to choose from:

 

Payment information beginning with £03/01/2020 payment

   

Payment Information Currant Monthly Payment New Monthly Payment
E : : Principal & Interest 98.43 98.43

Step 1- Pay your shortage in full by using mnopars imeres! ¥ -
the coupon below. Escrow Payment: $373.57 $396.68
Shortage Spread: $24.08 $0.00

Step 2- After your shortage of $439.46
is applied, your new monthly payment Tatal Payment: $896.08 $895.11
amount will be $895.11,

 

Shee e ew eee ee eee wee eee we eww ee Renee eee er eee eee wees eee eee eee

 

 

Payment Information Currant Monthly Payment New Monthly Payment
Principal & Interest $498.43 $498.43

If you choose not to pay your shortage ESE CaaS
in full (Option 1), this amount will Escrow Payment $373.57 $396.68
automatically be spread over 12 months. Shortage Spread: $24.08 336.62
Your new monthly payment will be Total Payment: $896.08 $931.73

$931.73.

NOTICE: Freedom Mortgage Corporation is a debt collector attempting to collect a debt. Any information obtained wil be used for that pumpose.
However, in the event the debt has been discharged pursuant to or the addressee or recipient is under the protection of federal bankruptey law,
this communication is solely for informational purposes and is nat an attempt tocollect a debt

Bron ESCROW SHORTAGE COUPON

fe =
s Pe aU Loan Number Shortage Amount: $439.46

CHARLES L. GALLAGHER

  
 

O Enclosed is a check for the total shortage amount, My new monthly
morgage payment will be adjusted to reflect the new monthly escrow
deposit

O Enclosed is a check fora portion of the shortage amount.
| understand that the remaining shortage will be spread evenly for

FREEDOM MORTGAGE the duration of the shortage repayment period.
29730 NETWORK PLACE If you choose to do nothing, the entire shortage amount will
CHICAGO, IL 60673-1297 be spread over the next 12 months and your new monthly

payment will be as calculated by this analysis.

 

Escrow Shortage
Amount Enclosed

 

 

 

Please wote your loan number on your check and return this coupon wilh your payment.

INTERNET REPRINT
Case: 3:20-cv-00077-GFVT-EBA Doc#:1-1 Filed: 12/17/20 Page: 3 of 4 - Page ID#: 31

 

The chart below reflects what actually happened in your escrow account since the last analysis. This compares
what we expected to occur with what actually happened.

 

 

What We What We Last Year's
Date Estimated foe Estimated ee a Description Estimated Bpee
to Pay In to Pay Out Balance

Beginning Balance $1,435.62 $1,859.19

Mar 2019 $373.57 $373.57 $86.46 $86.46 FHA MORTGAGE INSURANCE $1,722.73 $2,146.30
Apr 2019 $373.57 $373.57 $86.46 $86.46 FHA MORTGAGE INSURANCE $2,009.84 $2,433.41
May 2019 $373.57 $373.57 $86.46 $86.46 * FHAMORTGAGE INSURANCE $2,296.95 $2,720.52
May 2019 $0.00 $0.00 $0.00 $2,265.84 HOMEOWNERS $2,296.95 $454.68
Jun 2019 $373.57 $373.57 $1,993.28 $84.20 * FHAMORTGAGE INSURANCE $677.24 $744.05
Jun 2019 $0.00 $0.00 $86.46 $0.00 FHA MORTGAGE INSURANCE $590.78 $744.05
Jul 2019 $373.57 $373.57 $86.46 $84.20 * | FHAMORTGAGE INSURANCE $877.89 $1,033.42
Aug 2019 $373.57 $373.57 $86.46 $84.20 * = FHAMORTGAGE INSURANCE $1,165.00 $1,322.79
Sep 2019 $373.57 $373.57 $86.46 $84.20 * FHAMORTGAGE INSURANCE $1,452.11 $1,612.16
Oct 2019 $373.57 $0.00 $86.46 $84.20 * | FHAMORTGAGE INSURANCE $1,739.22 $1,527.96
Oct 2019 $0.00 $0.00 $0.00 $205.10 CITY TAX $1,739.22 $1,322.86
Nov 2019 $373.57 $831.34 $86.46 $84.20 * FHAMORTGAGE INSURANCE $2,026.33 $2,070.00
Nov 2019 $0.00 $0.00 $1,250.11 $1,278.92 COUNTY TAX $776.22 $791.08
Nov 2019 $0.00 $0.00 $202.00 $0.00 CITY TAX $574.22 $791.08
Dec 2019 $373.57 $373.57 $86.46 $84.20 * FHAMORTGAGE INSURANCE $861.33 $1,080.45
Dec 2019 $0.00 $0.00 $0.00 $84.20 FHA MORTGAGE INSURANCE $861.33 $996.25
Jan 2020 $373.57 $0.00 $86.46 $84.20 * E FHAMORTGAGE INSURANCE $1,148.44 $912.05
Feb 2020 $373.57 $0.00 $86.46 $0.00 _E FHAMORTGAGE INSURANCE $1,435.55 $912.05

Total $4,482.84 $3,819.90 $4,482.91 $4,767.04

An asterisk (*) indicates a difference in that month between the actual activity and the estimated activity.

When applicable, the letter "E” beside an amount indicates that a payment or disbursement has nol yet occurred but is estimated
to occur as shown.

LOAN NUMBER: 0085033041

(This space intentionally left blank)
Case: 3:20-cv-00077-GFVT-EBA Doc #: 1-1 Filed: 12/17/20 Page: 4 of 4 - Page ID#: 32

REPRESENTATION OF PRINTED DOCUMENT

eee. Gn PLEASE D0 | NOTSSHD PaaS TO THIS ADDRESS .
iin Escrow Account Disclosure Statement

i P.O. 80% 619063

 

ws ae . j coe . DALLAS, TX 75261-9063 a
FREEDOM MORTGAGE Account Information Page 2
Loan Number:
Property Address:
7-B07-36398-001 5452-002-010-000-000000

CHARLES L. GALLAGHER Statement Date: 01/23/2020
Current Payment Amount: $896.08
New Payment Amount: $931.73
New Payment Effective Date: 03/01/2020

 

 

 

 

OMEOWNERS $2.265.84 Freedom expects to pay $4,760.26 over the next 12 months.
HA MORTGAGE INSURANCE $1,010.40 ; z
OUNTY TAX §1.278.92 Here's how to calculate your new monthly escrow payment:
ITY TAX $205.10 i .
Total Disbursements $4,760.26 ean aia
New Monthly Escrow Payment $396.68

Summary of Your Projected Escrow Account for the Coming Year

 

 

 

What We
Payment a Your Actual Balance Needed
Date to Eager a Description Balance In Your Account
Beginning Balance $1,201.42 31,640.88
Mar 2020 $396.68 $84.20 FHAMORTGAGE INSURANCE $1,573.90 $1,953.36
Apr 2020 $396.68 $84.20 FHAMORTGAGE INSURANCE $1,826.38 $2,265.64
May 2020 $396.68 $84.20 FHA MORTGAGE INSURANCE $2,138.86 $2,576.32
Jun 2020 $396.68 $2,265.84 HOMEOWNERS $269.70 $709.16
Jun 2020 $0.00 $84.20 FHAMORTGAGE INSURANCE $185.50 $624.96 *
Jul 2020 $396.68 $84.20 FHAMORTGAGE INSURANCE $497.98 $937.44
Aug 2020 $396.68 $84.20 FHA MORTGAGE INSURANCE $810.46 $1,249.92
Sep 2020 $396.68 $84.20 FHA MORTGAGE INSURANCE $1,122.94 $1,562.40
Oct 2020 $396.68 $84.20 FHA MORTGAGE INSURANCE $1,435.42 $1,874.88
Nov 2020 $396.68 $84.20 FHAMORTGAGE INSURANCE $1,747.90 $2,187.36
Nov 2020 $0.00 $1,278.92 COUNTY TAX 468.98 $908.44
Nov 2020 $0.00 $205.10 GITY TAX $263.88 $703.34
Dec 2020 $396.68 $84.20 FHAMORTGAGE INSURANCE $576.36 $1,015,862
f dan 2021 $396.68 $84.20 FHA MORTGAGE INSURANCE SBB 8.84 $1,328.30
Feb 2021 $396.68 $84.20 FHAMORTGAGE INSURANCE $1,201.32 $1,640.78
4760.16 $4,760.26

The required minimum balance, as indicated by the asterisk (“) in he summary above, is determined by the Real Estate
Settlement Procedures Act (RESPA). your mortgage contract or state law. Your minimum balance may include up to two
months of escrow payments (excluding PMI/MIP) ta cover increases to your laxes and homeowners insurance.

 

Your escrow balance is less than the required minimum balance or cushion in your account. The resulting
shortage is $439.46.

Please refer to Part 1 for your repayment options. For your convenience, your shortage has been spread over 12
months. Including the shortage, your new total monthly payment will be $931.73. If you choose ta repay your
shortage please refer to Part 1, Option 1

Did you know by having recurring payments sel up through FreedomMortgage.com, we'll adjust for any changes
in your monthly payment automatically? However, if you have automatic bill pay through your bank, you'll need
to contact them directly to adjust your payment.

 

Should you have any questions regarding the information provided in this statement please do not hesitate to
contact us at (855) 690-5900. Customer Care representatives are available to assist you Monday through Friday
from 8:00am — 10:00pm and Saturday from 9:00am —6:00pm Eastern Time.

LOAN NUMBER: 0085033041

INTERNET REPRINT
